DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered. 
Response to Arguments
Applicant’s arguments filed 06/20/2022 have been considered but are moot in view of a new ground of rejections.
Further, Examiner finds some of Applicant’s arguments are not persuasive.
Specifically, at pages 10-11, Applicant argues that, 
2. Any modification of SIUG to teach digital authentication using a device-specific key would impermissibly change the principle of operation
Applicant respectfully submits that it would be improper to modify the teachings of SIUG to support digital authentication using a device-specific key. Such a modification would impermissibly change the principle of operation of the disclosed consumer-grade camera system.
Any such modification of SIUG to include digital authentication using a device-specific key would require a change in the basic principle under which SIUG was designed to operate. SIUG discloses a dual recording windshield camera marketed towards consumers. See SIUG at 1. SIUG was designed for the average consumer markets and not for law enforcement officers. In contrast, the present invention provides for “authenticated, tamper-resistant storage such that recorded data can be used as evidence in legal proceedings.” Specification at [0032]. Such digital authentication is unnecessary in consumer-grade electronics and, as such, no motivation to modify SIUG in such a way would exist. For this additional reason, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to modify SIUG with the teachings of any reference teaching digital authentication using a device-specific key. Therefore, Applicant respectfully submits that no rejection based on SIUG modified in such a way would be appropriate. 

In response, Examiner respectfully disagrees and submits that (1) there is a need for authentication of content even in consumer sector to ensure evidence of ownership, originality, or genuinity of the content and to protect the content from copying or other forms of piracy and theft, (2) modifying SIUG to authenticate the content so that the product can be used for law enforcement would provide financial profits, (3) authenticating the content does not impermissibly change principle of operation of SIUG. Specifically, it does not change how the first and second lens assemblies operate, it does not change how the lens assemblies attached and rotated, it does not change how the storage unit with the power supply or a memory works. Instead, all it needs is adding an authenticating module to authenticate the video content captured from the first and the second lens assemblies, then store the authenticated in the storage, i.e. a memory card in SIUG.
Thus, Applicant’s arguments of “modification of SIUG to teach digital authentication using a device-specific key would impermissibly change the principle of operation” are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-11, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of U.S. Patent No. 10,075,681 (hereinafter reference patent 1) in further view of David (US 2005/0158031 A1 – hereinafter David).
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of reference patent 1, and in further view of Zipperer et al. (US 2012/0254629 A1 – hereinafter Zipperer).

Current Application 
Reference Patent 1
1. A system comprising: a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is capable of manual rotation; and a storage unit comprising: a power supply; and at least one memory, wherein the camera unit and the storage unit are configured to transfer power, the first image data, and the second image data therebetween, the first image data and the second image data are stored in the at least one memory and are digitally authenticated using a device-specific key.

2. The system of claim 1, wherein each of the first lens assembly and the second lens assembly are independently movable.

3. The system of claim 1, wherein the first optical axis and the second optical axis are arranged in a skew orientation.



















5. The system of claim 1, wherein the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both. 

9. The system of claim 1, further comprising controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.

10. The system of claim 9, further comprising at least one sensor.
11. The system of claim 10, wherein the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event.

.
























14. A method of operating a camera unit, comprising: capturing first image data in a first direction along a first optical axis using a first lens assembly; capturing second image data in a second direction along a second optical axis using a second lens assembly, rotating the first lens assembly relative to the second lens assembly, wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot; and recording and storing the first image data, the second image data, or both in a first memory; and digitally authenticating the first memory using a device-specific key.

15. The method of claim 14, further comprising: upon the occurrence of a triggering event, transferring the first image data, the second image data, or both from the first memory to a second memory.






















16. The method of claim 15, further comprising: detecting the triggering event by a sensor.












17. A camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is configured to manually rotate, wherein the first optical axis and the second optical axis are arranged in a skew orientation; a remote display for displaying at least one of the first image data and the second image data; and at least one memory, wherein the first image data and the second image data are stored in the at least one memory and are digitally authenticated using a device-specific key.

18. The camera unit of claim 17, further comprising: at least one memory; and controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.
















































19. The camera unit of claim 17, wherein the camera unit is adapted to be connected to at least one sensor.

1. A camera unit comprising: a first lens assembly having a first optical axis; a second lens assembly having a second optical axis; a unitary, tubular lens housing containing both the first lens assembly and the second lens assembly, wherein the second lens assembly is rotatably mounted inside the lens housing such that the second optical axis is configured to allow manual rotation about only a single axis of rotation relative to the first optical axis, wherein the single axis of rotation is perpendicular to the first optical axis and perpendicular to the second optical axis, a mounting clip permanently secured to the lens housing and configured to selectively secure the lens housing to the body of a law-enforcement officer; a battery unit; a first storage memory; a second storage memory; controller circuitry operable to: receive video data from the first lens assembly and the second lens assembly and store the video data and a timestamp for synchronizing the video data in the first storage memory; and a battery housing containing the battery unit and attached via a cable to the lens housing. 

Claim 1 of reference patent 1 does not recite “the first image data and the second image data are digitally authenticated using a device-specific key.”

David discloses image data are digitally authenticated using a device-specific key ([0047]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the system recited in claim 1 of reference patent 1 to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.
  
    3. The camera unit of claim 1, further comprising an attached head-mounted display and wherein the controller circuitry is further operable to display video data on the head-mounted display. 
    
4. The camera unit of claim 1, wherein the controller is further operable to: receive a triggering signal; and transfer, upon receiving the triggering signal, video data from the first lens assembly and the second lens assembly from the first storage memory to the second storage memory, wherein the triggering signal is received in response to a triggering event selected from the set consisting of a siren activation, a light bar activation, an accelerometer reading, a positional reading, a velocity reading, and a vehicle crash event. 


    5. The camera unit of claim 1, wherein the controller is further operable to: receive a triggering signal; and transfer, upon receiving the triggering signal, video data from the first lens assembly and the second lens assembly from the first storage memory to the second storage memory, wherein the triggering signal is received in response to a triggering event selected from the set consisting of a gunshot detection and a holster event. 

    6. The camera unit of claim 1, wherein the controller is further operable to: receive a triggering signal; and transfer, upon receiving the triggering signal, video data from the first lens assembly and the second lens assembly from the first storage memory to the second storage memory, wherein the triggering signal is received in response to a triggering event selected from the set consisting of a face detection event and a face recognition event. 
    7. The camera unit of claim 1, further comprising an RFID tag. 
    
    12. A method of controlling the operation of a camera unit comprising the steps of: simultaneously storing imagery from a first lens assembly and a second lens assembly to a first storage memory, wherein the second lens assembly is rotatably mounted inside a unitary, tubular lens housing such that the second optical axis is configured to allow manual rotation about only a single axis of rotation relative to the first optical axis, wherein the single axis of rotation is perpendicular to the first optical axis and perpendicular to the second optical axis, receiving a trigger signal in response to a triggering event; transferring the imagery from the first lens assembly and the second lens assembly from the first storage memory to a second storage memory; storing a timestamp for synchronizing the imagery in the second storage memory; and storing, in response to the trigger signal, said imagery from the first lens assembly and the second lens assembly in the second storage memory. 

Claim 12 of reference patent 1 does not recite “digitally authenticating the first memory using a device-specific key.”

Zipperer discloses digitally authenticating a memory using a device-specific key ([0037] – digitally authenticating an SD card using a device-specific key as further described at least at [0025], [0033], and [0036]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zipperer into the method recited in claim 12 of reference patent 1 to (1) protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.

    13. The method of claim 12, wherein the triggering event is selected from the set consisting of a siren activation, a light bar activation, an accelerometer reading, a positional reading, a velocity reading, and a vehicle crash event. 
    
14. The method of claim 12, wherein the triggering event is selected from the set consisting of a gunshot detection event and a holster event. 
    15. The method of claim 12, wherein the triggering event is selected from the set consisting of a face detection event and a face recognition event. 
 
17. A dual-lens camera apparatus, comprising: a unitary, tubular lens housing including a plurality of non-paraxial lens assemblies, wherein a first lens assembly and a second lens assembly of the plurality of non-paraxial lens assemblies have non-overlapping fields of view, wherein the second lens assembly is rotatably mounted inside the lens housing such that the second optical axis is configured to allow manual rotation about only a single axis of rotation relative to the first optical axis, wherein the single axis of rotation is perpendicular to the first optical axis and perpendicular to the second optical axis; a mounting clip permanently secured to the lens housing and configured to selectively secure to the body of a law-enforcement officer; a battery housing connected by a cable to the lens housing and providing power thereto; a volatile memory; and a non-volatile memory, wherein the non-volatile memory stores video data simultaneously recorded by the first lens assembly and the second lens assembly and a timestamp for synchronizing the video data wherein the video data simultaneously recorded by the first lens assembly and the second lens assembly is transferred to and stored in the non-volatile memory upon a triggering signal related to a triggering event. 

Claim 17 of reference patent 1 does not recite “the first image data and the second image data are digitally authenticated using a device-specific key.”

David discloses image data are digitally authenticated using a device-specific key ([0047]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the system recited in claim 1 of reference patent 1 to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.
   
Claim 17 of reference patent 1 in view of David do not disclose a remote display for displaying at least one of the first image data and the second image data.
Official Notice is taken that using a remote and separate display, e.g. a TV, to play back video contents captured by a camera is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a remote display into the camera unit recited by claim 17 of reference patent 1 in view of David so that the user can play back the captured video contents at any other time using a separate display, e.g. a TV in a living room, at his or her convenience.

19. The apparatus of claim 17, further comprising a head-mounted display operable to display imagery from at least one of the plurality of lens assemblies. 

       21. The apparatus of claim 17, further comprising at least one supplementary sensor providing non-audiovisual data. 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of reference patent 1 and David as applied to claims 1-3, 5, 9-11, and 17-19 above, and further in view of Villmer (US 2012/0206565 A1 – hereinafter Villmer).
Regarding claim 4, see claim 1 of reference patent 1 above. However, claim 1 of reference patent 1 in view of David does not recite the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
Villmer discloses a camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis ([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system recited in claim 1 of reference patent 1 in view of David to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of reference patent 1 in view of David as applied to claims 1-3, 5, 9-11, and 17-19 above, and further in view of Sharper Image User Guide (https://cdn4.sharperimage.com/si/pdf/manuals/206463.pdf January 2, 2012 – hereinafter SIUG, references made to attached printed copy).
Regarding claim 6, see claim 3 of reference patent 1 in view of David above. However, claim 3 of reference patent 1 in view of David does not recite the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly.
SIUG discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system recited in claim 3 of reference patent 1 in view of David to facilitate previewing the images from first and second lens.
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of reference patent 1 in view of David as applied to claims 1-3, 5, 9-11, and 17-19 above, and further in view of Castaneda et al. (US 2007/0081818 A1 – hereinafter Castaneda).
Regarding claim 7, see claim 1 of reference patent 1 in view of David above. However, claim 1 of reference patent 1 in view of David does not recite the pivot includes a plurality of detents corresponding to pre-selected angles.
Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system recited in claim 1 of reference patent 1 in view of David to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of reference patent 1 in view of David as applied to claims 1-3, 5, 9-11, and 17-19 above, and further in view of Urban (US 2008/0061991 A1 – hereinafter Urban).
Regarding claim 8, see claim 1 of reference patent 1 in view of David above. However, claim 1 of reference patent 1 in view of David does not recite the camera unit and the storage unit are wirelessly connected.
Urban discloses the camera unit and the storage unit are wirelessly connected ([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system recited in claim 1 of reference patent 1 in view of David to reduce the size of the camera unit by using an external storage device.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 17, 19, and 21 of reference patent 1 in view of David as applied to claims 1-3, 5, 9-11, and 17-19 above, and further in view of Middleton et al. (US 2013/0265453 A1 – hereinafter Middleton).
Regarding claim 12, see the discussion of claim 10 above. However, claim 4 of reference patent 1 in view of David does not recite “the triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor.”
Middleton discloses triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tamari into the system recited by claim 4 of reference patent 1 in view of David to make the camera hands-free so that the user can record significant moments without requiring a lot of effort.
Regarding claim 13, see the discussion of claim 11 above. However, the system of claim 4 of reference patent 1 in view of David does not comprise the feature of “the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.”
Middleton discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0022] – a user’s raised voice).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Middleton into the system recited in claim 4 of reference patent 1 in view of David to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claims 1-3, 9, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of U.S. Patent No. 10757378 (hereinafter reference patent 2) and further in view of David.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2, and in further view of Zipperer.

Current Application
Reference Patent 2
1. A system comprising: a camera unit comprising: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is capable of manual rotation; and a storage unit comprising: a power supply; and at least one memory, wherein the camera unit and the storage unit are configured to transfer power, the first image data, and the second image data therebetween, wherein the first image data and the second image data are stored in the at least one memory and are digitally authenticated using a device-specific key.

2. The system of claim 1, wherein each of the first lens assembly and the second lens assembly are independently movable.

3. The system of claim 1, wherein the first optical axis and the second optical axis are arranged in a skew orientation.



























9. The system of claim 1, further comprising controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.










14. A method of operating a camera unit, comprising: capturing first image data in a first direction along a first optical axis using a first lens assembly; capturing second image data in a second direction along a second optical axis using a second lens assembly, rotating the first lens assembly relative to the second lens assembly, wherein the first lens assembly and the second lens assembly are rotatably attached together by a pivot; and recording and storing the first image data, the second image data, or both in 
a first memory; and digitally authenticating the first memory using a device-specific key.









15. The method of claim 14, further comprising: upon the occurrence of a triggering event, transferring the first image data, the second image data, or both from the first memory to a second memory.

16. The method of claim 15, further comprising: detecting the triggering event by a sensor

17. A camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis; a second lens assembly for capturing second image data in a second direction along a second optical axis, wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is configured to manually rotate, wherein the first optical axis and the second optical axis are arranged in a skew orientation; a remote display for displaying at least one of the first image data and the second image data; and at least one memory, wherein the first image data and the second image data are stored in the at least one memory and are digitally authenticated using a device-specific key.

18. The camera unit of claim 17, further comprising: at least one memory; and controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both.
















































19. The camera unit of claim 17, wherein the camera unit is adapted to be connected to at least one sensor.


1. A camera unit: a first lens assembly having a first optical axis; a second lens assembly having a second optical axis being different than and generally opposed to the first optical axis; a housing containing both the first lens assembly and the second lens assembly, wherein the second lens assembly is permanently and rotatably mounted such that the second optical axis is configured to allow manual rotation relative to the first optical axis, wherein the manual rotation is about an axis perpendicular to the first optical axis; a memory element for storing recorded video data from both the first lens assembly and the second lens assembly, wherein the storing the recorded video data is performed by storing pre-event buffer data, wherein the pre-event buffer data includes the recorded video data without audio data; wherein an instruction to record causes recording the audio data; and a controller configured to receive video data from the first lens assembly and the second lens assembly and store the video data and a timestamp as metadata for synchronizing the video data; receive an indication that an external camera has received the instruction to record; receive an identifier associated with the external camera; write the identifier as metadata associated with the video data; and upload the recorded video data to an external computing device, wherein the identifier allows the recorded data to be subsequently linked with video data from the external camera. 

Claim 1 of reference patent 2 does not recite “the first image data and the second image data are digitally authenticated using a device-specific key.”

David discloses image data are digitally authenticated using a device-specific key ([0047]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the system recited in claim 1 of reference patent 2 to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.

    3. The camera unit of claim 1, wherein the instruction to record is automatically triggered by a triggering event. 
    4. The camera unit of claim 1, wherein the controller is further configured to instruct recording to begin upon said receiving of the indication that the external camera has received an instruction to record. 
    
12. The camera unit of claim 1, wherein the external camera is within a certain range of the camera unit when said indication that an external camera has received an instruction to record is received.

  See claims 1-4 of reference patent 2 above.
Claim 1 of reference patent 2 does not recite “digitally authenticating the first memory using a device-specific key.”

Zipperer discloses digitally authenticating a memory using a device-specific key ([0037] – digitally authenticating an SD card using a device-specific key as further described at least at [0025], [0033], and [0036]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zipperer into the method recited in claim 12 of reference patent 2 to (1) protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.

See claims 1-4 of reference patent 2 above.





See claims 1 and 12 of reference patent 2 above.


    14. A system comprising: a first camera unit; and a second camera unit including a first lens assembly having a first optical axis; a second lens assembly having a second optical axis being different than and generally opposed to the first optical axis; a housing containing both the first lens assembly and the second lens assembly, wherein the second lens assembly is permanently and rotatably mounted such that the second optical axis is configured to allow manual rotation relative to the first optical axis, wherein the manual rotation is about an axis perpendicular to the first optical axis; a memory element for storing video data both the first lens assembly and the second lens assembly; and a controller configured to receive video data from the first lens assembly and the second lens assembly and store the video data and a timestamp as metadata for synchronizing the video data, wherein the storing the video data is performed by storing pre-event buffer data, wherein the pre-event buffer data includes the video data without audio data; wherein moving to a recording status begins recording the audio data; receive an indication that the first camera unit has received an instruction to record; receive an identifier associated with the external second camera unit; write the identifier as metadata associated with the recorded data; and upload the recorded video data to an external computing device, wherein the identifier allows the recorded data to be subsequently linked with video data from the external second camera unit. 

Claim 14 of reference patent 2 does not recite “the first image data and the second image data are digitally authenticated using a device-specific key.”

David discloses image data are digitally authenticated using a device-specific key ([0047]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the camera unit recited in claim 14 of reference patent 2 to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.

Claim 14 of reference patent 2 in view of David do not disclose a remote display for displaying at least one of the first image data and the second image data.
Official Notice is taken that using a remote and separate display, e.g. a TV, to play back video contents captured by a camera is well known in the art.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a remote display into the camera unit recited by claim 14 of reference patent 2 in view of David so that the user can play back the captured video contents at any other time using a separate display, e.g. a TV in a living room, at his or her convenience.

16. The system of claim 14, wherein the external camera is within a certain range of the second camera unit wherein the controller is configured to send a signal indicative that recording has begun.     


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 in view of David as applied to claims 1-3, 9, and 14-19 above, and further in view of Villmer.
Regarding claim 4, see claim 1 of reference patent 2 in view of David above. However, claim 1 of reference patent 2 view of David does not recite the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
Villmer discloses a camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis ([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system recited in claim 1 of reference patent 2 view of David to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claims 5-6 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 view of David as applied to claims 1-3, 9, and 14-19 above, and further view of SIUG.
Regarding claim 5, see claim 3 of reference patent 2 view of David above. However, claim 3 of reference patent 2 view of David does not recite the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both.
SIUG discloses the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both (page 1; page 3 – 2.7” 16:9 HD display).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system recited in claim 1 of reference patent 2 view of David to facilitate previewing the images from first and second lens.
Regarding claim 6, see discussion of claim 5 above, in which SIUG also discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system proposed in claim 5 to enhance the user interface of the system by allowing the user to select which images to preview.
Regarding claim 10, see discussion of claim 9 above. SIUG also discloses the system comprising at least one sensor (page 2 – a microphone, page 3 – a motion detector).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system as discussed in claim 9 to capture audio data to be accompany with the video content thus enhancing the viewing experience of the users.
Regarding claim 11, see the discussion of claim 10 above, in which SIUG also discloses the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event (page 2-page 3 –at least a manually-initiated triggering event).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of SIUG into the system as discussed in claim 10 to automatically detect significant event, images of which the user desires to capture.
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 in view of David as applied to claims 1-3, 9, and 14-19 above, and further view of Castaneda.
Regarding claim 7, see claim 1 of reference patent 2 above. However, claim 1 of reference patent 2 in view of David does not recite the pivot includes a plurality of detents corresponding to pre-selected angles.
Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system recited in claim 1 of reference patent 2 in view of Suber to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 in view of David as applied to claims 1-3, 9, and 14-19 above, and further view of Urban.
Regarding claim 8, see claim 1 of reference patent 2 above. However, claim 1 of reference patent 2 in view of David does not recite the camera unit and the storage unit are wirelessly connected.
Urban discloses the camera unit and the storage unit are wirelessly connected ([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system recited in claim 1 of reference patent 2 in view of David to reduce the size of the camera unit by using an external storage device.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 12, 14, and 16 of reference patent 2 in view of David and SIUG as applied to claims 1-3, 5-6, 9-12, and 14-19 above, and further in view of Middleton et al. (US 2013/0265453 A1 – hereinafter Middleton). 
Regarding claim 12, see the discussion of claim 10 above. However, claim 4 of reference patent 2 in view of David and SIUG does not recite “the triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor.”
Middleton discloses triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tamari into the system recited by claim 4 of reference patent 2 in view of David and SIUG to make the camera hands-free so that the user can record significant moments without requiring a lot of effort.
Regarding claim 13, see the discussion of claim 11 above. However, the system of claim 4 of reference patent 2 in view of David and SIUG does not comprise the feature of “the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.”
Middleton discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0022] – a user’s raised voice).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Middleton into the system recited in claim 4 of reference patent 2 in view of David and SIUG to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG and David.
Regarding claim 1, SIUG discloses a system comprising: a camera unit comprising: a first lens assembly for capturing first image data in a first direction along a first optical axis (Figure on Page 1 – the lens assembly on the left side of the figure, the first optical axis is the optical axis of the lens when configured at horizontal direction); a second lens assembly for capturing second image data in a second direction along a second optical axis (Figure on Page 1  – the lens assembly on the right side of the figure comprising the camera on the right side and the body part of the Sharper Image unit), wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is capable of manual rotation (Figure on Page 1 – the pivot on the left side of the Sharper Image unit); and a storage unit comprising: a power supply (page 2 – a battery; page 4 – Technical Parameters 9.); and at least one memory (page 4 – Technical Parameters 10., a memory card), wherein the camera unit and the storage unit are configured to transfer power, the first image data, and the second image data therebetween, wherein the first image data and the second image data are stored in the at least one memory (pages 2-4 – the battery supplies power to the whole unit, the memory card to store image data transferred from first and second cameras).
However, SIUG does not disclose the first image data and the second image data are digitally authenticated using a device-specific key.
David discloses image data are digitally authenticated using a device-specific key ([0047]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the system taught by SIUG to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.
Regarding claim 2, SIUG in view of David also discloses each of the first lens assembly and the second lens assembly are independently movable (page 1– the two cameras are independently rotatable by 180o).
Regarding claim 3, SIUG in view of David also discloses the first optical axis and the second optical axis are arranged in a skew orientation (page 1 – with the two cameras are independently rotatable, the two optical axes are independently adjustable, so as long as in any arrangement that the they are not aligned, they are arranged in a skew orientation).
Regarding claim 5, SIUG also discloses the camera unit further comprises: a display for displaying the first image data from the first lens assembly, the second image data from the second lens assembly, or both (page 1; page 3 – 2.7” 16:9 HD display).
Regarding claim 6, SIUG also discloses the camera unit further comprises: an actuator for switching the display between displaying the first image data from the first lens assembly to displaying the second image data from the second lens assembly (page 3 – in Preview mode, selecting a lens combination).
Regarding claim 9, SIUG also discloses controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both (page 2 – initiated by an event of a vehicle start; page 3 – after entering a camera mode, pressing REC/OK button automatically recording and storing).
Regarding claim 10, SIUG also discloses the system comprising at least one sensor (page 2 – a microphone, page 3 – a motion detector).
Regarding claim 11, SIUG also discloses the triggering event comprises at least one of: a sensor-related triggering event, a context data recognition related triggering event; a user-related triggering event; or a manually-initiated triggering event (page 2-page 3 –at least a manually-initiated triggering event).
Regarding claim 17, SIUG discloses a camera unit: a first lens assembly for capturing first image data in a first direction along a first optical axis (Figure on Page 1 – the lens assembly on the left side of the figure, the first optical axis is the optical axis of the lens when configured at horizontal direction); a second lens assembly for capturing second image data in a second direction along a second optical axis (Figure on Page 1  – the lens assembly on the right side of the figure comprising the camera on the right side and the body part of the Sharper Image unit), wherein the first lens assembly and the second lens assembly are directly and rotatably attached together by a pivot such that the second lens assembly is configured to manually rotate (Figure on Page 1 – the pivot on the left side of the Sharper Image unit), wherein the first optical axis and the second optical axis are arranged in a skew orientation (page 1 – the two optical axes are independently adjustable by 180o, so as long as in any arrangement that the they are not aligned, they are arranged in a skew orientation); and a display for displaying at least one of the first image data and the second image data (page 1; page 3 – 2.7” 16:9 HD display); and at least a memory (page 4 – Technical Parameters 10., a memory card), wherein the first image data and the second data are stored in the at least one memory (pages 2-4 – the memory card to store image data transferred from first and second cameras).
However SIUG does not disclose the first image data and the second image data are digitally authenticated using a device-specific key.
David discloses image data are digitally authenticated using a device-specific key ([0047]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of David into the camera unit taught by SIUG to (1) ensure evidence of ownership, genuinity, or originality of the content to protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits.
SIUG and David do not disclose a remote display for displaying at least one of the first image data and the second image data.
Official Notice is taken that using a remote and separate display, e.g. a TV, to play back video contents captured by a camera is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a remote display into the camera unit of SIUG and David so that the user can play back the captured video contents at any other time using a separate display, e.g. a TV in a living room, at his or her convenience.
Regarding claim 18, SIUG also discloses the camera unit of claim 17, further comprising: controller circuitry, wherein the controller circuitry is configured such that a triggering event automatically initiates recording and storage of the first image data, the second image data, or both (page 2 – initiated by an event of a vehicle start; page 3 – after entering a camera mode, pressing REC/OK button automatically recording and storing).
Regarding claim 19, SIUG also discloses the camera unit is adapted to be connected to at least one sensor (page 2 – a microphone, page 3 – a motion detector).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG and David as applied to claims 1-3, 5-6, 9-11, and 17-19 above, and further in view of Villmer.
Regarding claim 4, see the teachings of SIUG and David as discussed in claim 1 above. However, SIUG and David do not disclose the camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis.
Villmer discloses a camera unit further comprises: a third lens assembly for capturing third image data in a third direction along a third optical axis ([0094]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Villmer into the system taught by SIUG and David to expand the number of views for the camera to capture images from at least one extra perspective to provide viewers a better context of the event.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG and David as applied to claims 1-3, 5-6, 9-11, and 17-19 above, and further in view of Castaneda.
Regarding claim 7, see the teachings of SIUG and David as discussed in claim 1 above. However, SIUG and David do not disclose the pivot includes a plurality of detents corresponding to pre-selected angles.
Castaneda discloses a pivot includes a plurality of detents corresponding to pre-selected angles ([0019]; Fig. 3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Castaneda into the system disclosed by SIUG and David to secure the camera assembly at a desired viewing angle.
Claim 20 is rejected for the same reason as discussed in claim 7 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG and David as applied to claims 1-3, 5-6, 9-11, and 17-19 above, and further in view of Urban.
Regarding claim 8, see the teachings of SIUG and David as discussed in claim 1 above. However, SIUG and David do not disclose the camera unit and the storage unit are wirelessly connected.
Urban discloses the camera unit and the storage unit are wirelessly connected ([0028]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Urban into the system disclosed by SIUG and David to reduce the size of the camera unit by using an external storage device.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG and David as applied to claims 1-3, 5-6, 9-11, and 17-19 above, and further in view of Middleton et al. (US 2013/0265453 A1 – hereinafter Middleton).
Regarding claim 12, see the teachings of SIUG and David as discussed in claim 10 above. However, SIUG and David do not disclose the triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor.
Middleton discloses triggering event comprises a sensor-related triggering event, wherein the sensor comprises at least one of: a microphone, a radio receiver, a GPS receiver, an accelerometer, a RFID tag, or a holster sensor ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tamari into the system disclosed by SIUG and David to make the camera hands-free so that the user can record significant moments without requiring a lot of effort.
Regarding claim 13, see the teachings of SIUG and David as discussed in claim 11 above. However, SIUG and David do not disclose the user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress.
Middleton discloses a user-related triggering event comprises at least one of: a user’s elevated heart rate, a user’s elevated blood pressure, a user’s elevated respiration, a user’s raised voice, or a user’s high level of vocal stress ([0022] – a user’s raised voice).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Middleton into the system disclosed by SIUG and David to provide an additional indicator as to the cause of a designated event and the existence and conditions of the factors that occurred near the time of the designated event.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over SIUG and Zipperer.
Regarding claim 14, SIUG discloses a method of operating a camera unit, comprising: capturing first image data in a first direction along a first optical axis using a first lens assembly (Figure on Page 1 – the lens assembly on the left side of the figure, the first optical axis is the optical axis of the lens when configured at horizontal direction); capturing second image data in a second direction along a second optical axis using a second lens assembly (Figure on Page 1  – the lens assembly on the right side of the figure comprising the camera on the right side and the body part of the Sharper Image unit), rotating the first lens assembly relative to the second lens assembly, wherein the first lens assembly and the second lens assembly are directly attached together by a pivot (Figure on Page 1 – the pivot on the left side of the Sharper Image unit making the first lens assembly can be rotated relative to the second lens assembly); and recording and storing the first image data, the second image data, or both in a first memory (page 4 – Technical Parameters 10., recording onto a memory card).
However, SIUG does not disclose “digitally authenticating the first memory using a device-specific key.”
Zipperer discloses digitally authenticating a memory using a device-specific key ([0037] – digitally authenticating an SD card using a device-specific key as further described at least at [0025], [0033], and [0036]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zipperer into the method taught by SIUG to (1) protect the content from copying or other forms of piracy and theft, (2) to make the system employable in law-enforcement sector to provide extra profits..
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SIUG and Zipperer as applied to claim 14 above, and further in view of Tamari et al. (US 2013/0096731 A1 – hereinafter Tamari).
Regarding claim 15, see the teachings of SIUG and Zipperer as discussed in claim 14 above. However, SIUG and Zipperer do not disclose upon an occurrence of a triggering event, transferring image data from a first memory to a second memory.
Tamari discloses upon an occurrence of a triggering event, transferring image data from a first memory to a second memory ([0052]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Tamari into the system disclosed by SIUG and Zipperer to allow for capturing at least images of circumstances leading up to a significant event and during the event to be documented while images of non-event are disregarded, thus providing efficient usage of storage space.
Regarding claim 16, see the teachings of SIUG, Zipperer, and Tamari as discussed in claim 15 above, in which Tamari also discloses detecting the triggering event by a sensor ([0052]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Tamari into the system disclosed by SIUG, Zipperer, and Tamari as discussed in claim 15 to accurately detect a triggering event images of which users desire to capture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484